Case 1:19-cv-03859-RPK-VMS Document 10 Filed 09/13/19 Page 1 of 2 PageID #: 59




GEORGL\                 PESTANA                                                                                 COREY        SHOOCK
                 N'1.
                                                 I
                                                                   THr Crrv oF NEWYonr                                  S.
                                                                                                                       Senior Cotnsel
Act   ing   C orpora   I i   on   C   ont   se

                                                               LAW DEPARTMENT                                   phone: (212) 356-5051
                                                                                                                cshoock@law.nyc.gov
                                                                      IOO CHURCH STREET
                                                                     NEW YORK, N.Y. 1OOO7



                                                                                            September 13,2019

BY ECF
Honolable Vera M. Scanlon
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                                      Re:            Kenneth V. Iacone. Sr. v. 123'd Precinct. et al
                                                     19 Civ.38s9 (KAM) (VMS)

Your Honor:

                                      I
                  am a Senior Counsel in the Office of Georgia M. Pestana, Acting Corporation
Counsel of the City of New York, and the attorney assigned to the above-referenced case. This
Office writes in response to the Court's Order dated July 30,2019.
              Plaintiff brings this action pursuant to 42 U.S.C. $ 1983, alleging that on October
31,2018,  he was falsely arrested by officers assigned to the 123'd Precinct of the New York City
Police Department ("NYPD") following a traffic stop of a vehicle in which Plaintiff was a
passenger. (ECF No. 1.) In the caption of the Complaint, Plaintiff lists two John Doe'oarresting"
officers whom he believes were involved in his arrest.
               The Court's Order, pursuant to Valentin v. Dinkins, 121 F.3d 12 (2dCir. 1997),
requested that this Office ascertain the full name and address for service of process for the John
or Jane Doe "alresting officers" allegedly involved in the incident. The NYPD arrest paperwork
we have received to date indicates that Plaintiffs arresting officer on October 31,2019 was
Police Officer Cuadros. According to 123'd Precinct roll call for October 31,2018, Officer
Cuadros was assigned to an anti-crime tearn along with Police Officer Zielinski and three other
members of service. Upon information and belief, Officer Cuadros may have "partnered" with
Officer Zielinski at the time of the incident. We have no further information at this time to know
what involvement, if any, Officer Zielinski had in Plaintiff s arrest. This Office will continue its
investigation.
Case 1:19-cv-03859-RPK-VMS Document 10 Filed 09/13/19 Page 2 of 2 PageID #: 60




               Therefore, pursuant to the Court's Order on July 30, 2019 and Valentin v.
Dinkins, 121 F.3d 12 (2d Cir. 1997), this Office provides the proper service address of the
assigned arresting officer for Plaintiff s arrest on October 31,2018, as follows:
                       Police Officer Cuadros
                       Shield No. 20548
                       New York City Police Department
                       123'd Precinct
                       116 Main Street
                       Staten Island, New York 10307

                Likewise, this Office provides the proper service address of Officer Zielinski       as
follows

                       Police Offi cer Zielinski
                       Shield No. 12893
                       New York City Police Department
                       123'd Precinct
                       116 Main Street
                       Staten Island, New York 10301

                This Offrce thanks the Court for its attention to this matter


                                                               Respectfully submitted,

                                                               6nfZr
                                                                {
                                                               c{"v\-     sKo"u
                                                               (eniol   Counsel
                                                               Special Federal Litigation Division


cc:       BY FIRST-CLASS MAIL
          Kenneth V. Iacone, Sr.
          Plainriff Pro Se
          MC #1s4s49
          Middlesex County Adult
           Corrections Center
          PO Box 266
          New Brunswick, New Jersey 08903
